DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-115418, filed on 12JUN2017.
Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda, et alia (US 2010/0175450), hereinafter Shimoda.
Regarding Claim 1, Shimoda discloses a method for producing a seamless metal pipe (Para [0001], Ln1) using a piercing machine (Para [0011], Ln 9-10) including a plug (2) arranged between the plurality of skew rolls (1) (Fig 7), the method comprising the steps of: 
preparing a billet (Para [0047], Ln 2-3) having a diameter B (mm) (Db) (Para [0067], Ln 1-2) (Examiner notes the diameter [B (mm)] claimed is a variable representing the diameter measurement and is not explicitly claimed, nor is the unit of measure (mm) disclosed as necessary or required, as the Formulas (1), (2) & (3) define the comparison of two dimensioned variables as a ratio, and thus dimensionless; as such any measurement may be understood to be the measurement represented by the variable [B]), 
heating the billet (Para [0052], Ln 3; Para [0094], Ln 4-5 discloses the examples of the disclosed invention were in fact heated billets), 
forming, in a center part of a rear end of the heated billet, a hole including four grooves (Fig 2) extending in an axial direction of the billet (Fig 3), the grooves each having a groove width D (mm) (Gw) (Para [0067], Ln 8, Formula [3]; Gw, Fig 2), a groove height H (mm) (Gd) (Para [0067], Ln 9, Formula [3]; Gd, Fig 2) and a groove depth L1 (mm) (Hd) (Para [0067], Ln 7, Formula [3]; Hd, Fig 3) satisfying Formula (3), and 
subjecting the billet provided with the hole to piercing-rolling from a front end by means of the piercing machine (Para [0058], Ln 1-2) (Fig 7);

0.10 less than or equal to H/B less than or equal to 0.20 (2)
0.05 less than or equal to L1/B less than or equal to 0.10 (3).
Examiner notes that Shimoda’s disclosed ranges overlap with a groove width D (mm) satisfying Formula (1), a groove height H (mm) satisfying Formula (2), and a groove depth L1 (mm) satisfying Formula (3).  Specifically Shimoda discloses D/B greater than or equal to 0.04 [Formula (1) paragraph [0067]], which encompasses the claimed range of Formula (1); H/B greater than or equal to 0.02 [Formula (2) paragraph [0067]], which encompasses the range claimed in Formula (2); and L1/B greater than or equal to 0.10 [Formula (3) paragraph [0067]], which encompasses the range claimed in Formula (3).  However, Shimoda does not explicitly disclose the upper bounds of the claimed ranges. 
Table 1 (Para [0090], Ln 7) discloses examples of billets prepared according to Shimoda in which various dimensions of D, H & L1 were used to achieve various ratios according the Formulas (1), (2) & (3).  This experimentation optimization illustrates the criticality of the sizes of the claimed features and the relationship between them (ratios), according the Formulas (1), (2) & (3) and thus illustrate them to be result affected variables that changing the dimensions would affect the formation of burrs in the inner diameter of the finished tube, which is the object of the invention. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing a seamless metal pipe using a piercing machine, as disclosed by Shimoda, by optimizing the size of each of the result affected variables, D, H, &L1, and their relationship to the billet diameter B, in order to optimize the reduction in the size of the burrs formed on the inner surface of the pipe to arrive at values within claimed ranges of formulae (1), (2) & (3). 
Examiner notes that Figure 12 of the instant Application is substantially the same as Fig 7 of Shimoda, with respect to at least the orientation of the billet and the piercing machine, and that the limitation of Claim 1 of the instant application reciting “forming, in a center part of a rear end of the heated billet” and “the center of the rear end face (20) of the restrained round billet (10)” (Para [0053], Ln 2-3), are in fact the same surface.  Examiner further notes that the selection of the rear face of the billet versus the front face of the billet has not been recited with any criticality in either the claims or disclosure.  Thus, since the billet is a regular cylinder, the nomination of billet front face and billet rear face are arbitrary, and in the instant Application and Shimoda, equivalent. 
Regarding Claim 3, Shimoda discloses all elements of the claimed invention as stated above.  Shimoda further discloses the four grooves are provided in a cross shape as seen from an axial direction of the billet (Fig 2); and the four grooves extend from the rear end face (20) of the billet (10) (Fig 1). 
Claims 2 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda, in view of Kobayashi, et alia (JPH07214113), hereinafter Kobayashi. 
Regarding Claim 2, Shimoda discloses all elements of the claimed invention as stated above.  Shimoda is silent to L2 (mm) satisfies Formula (4).  Kobayashi teaches L2 (mm) satisfies Formula (4), where L2 is a distance that is twice a maximum distance from a rear end center of the billet to a groove bottom face on a rear end face of the billet (Claim 1, Ln 5 discloses the dimensions of the groove may be those chosen to be appropriate for the use of the tool);
0.30 less than or equal to L2/B less than or equal to 0.60 (4). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing a seamless metal pipe using a piercing machine, as disclosed by Shimoda, with the groove geometry taught by Kobayashi, in order to optimize the force required to insert the punch which is used to created the grooves. 
Regarding Claim 4, combined Shimoda and Kobayashi teaches all elements of the claimed invention as stated above.  Combined Shimoda and Kobayashi further teaches the four grooves are provided in a cross shape as seen from an axial direction of the billet (Kobayashi Fig 2 [a]); and the four grooves extend from the rear end face (7) of the billet (1) (Kobayashi Fig 4). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Kobayashi, et alia (JPH07214113), hereinafter Kobayashi.  Kobayashi teaches a method for producing a seamless metal pipe using a piercing machine. 
Shimoda, et alia (US 2010 0175450), hereinafter Shimoda.  Shimoda teaches a method for producing a seamless metal pipe using a piercing machine. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870.  The examiner can normally be reached on M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED C HAMMERS/
Examiner
Art Unit 3725


/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725